Citation Nr: 0801811	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  02-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin rash to 
include as an undiagnosed illness.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for cardiovascular 
problems to include as an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1988 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2004, the Board remanded the claims for 
procedural development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. In a rating decision in June 1999, the RO denied the 
veteran's claim of service connection for a skin rash to 
include as an undiagnosed illness; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not timely file an appeal of the 
adverse determination. 

2. The additional evidence presented since the rating 
decision in June 1999 by the RO, denying the claim of service 
connection for a skin rash to include as an undiagnosed 
illness, is redundant or cumulative of evidence previously 
considered and does not bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3. In a rating decision in June 1999, the RO denied the 
veteran's claim of service connection for a cardiovascular 
problems to include as an undiagnosed illness; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not timely file an 
appeal of the adverse determination.

4. The additional evidence presented since the rating 
decision in June 1999 by the RO, denying the claim of service 
connection for cardiovascular problems to include as an 
undiagnosed illness, is redundant of evidence previously 
considered or does not bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1. The rating decision in June 1999 by the RO, denying 
service connection for a skin rash to include as an 
undiagnosed illness, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2007).

2. As new and material evidence has not been presented, the 
claim of service connection for a skin rash to include as an 
undiagnosed illness is not reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001). 

3. The rating decision in June 1999 by the RO, denying 
service connection for cardiovascular problems to include as 
an undiagnosed illness, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2007).

4. As new and material evidence has not been presented, the 
claim of service for cardiovascular disease to include as an 
undiagnosed illness is not reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in April 2001, in September 2004, and in April 2006.  
The veteran was notified that new and material evidence was 
needed to reopen the claims of service connection, namely, 
evidence, which was not cumulative or redundant of evidence 
previously considered and which pertained to the reason the 
claim was previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claims of 
service connection to include as an undiagnosed illness, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notices included the 
general provisions for rating a disability and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were  
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims 
and as new and material evidence has not been presented, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with and there is no duty to provide 
a VA examination under 38 C.F.R. § 3.159(c)(4)(iii). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered 


In the rating decision of June 1999, the RO denied the claims 
of service connection for a skin rash and for cardiovascular 
problems, including as undiagnosed illnesses under the 
presumption of service connection for a veteran of the 
Persian Gulf War. 

The RO found that a chronic skin rash did not have onset 
during service and that the veteran did not have a qualifying 
chronic disability, including signs and symptoms involving 
the skin, under the presumption of service connection for a 
veteran of the Persian Gulf War. 

The RO also found that cardiovascular problems were unrelated 
to service and that the veteran did not have a qualifying 
chronic disability, including cardiovascular signs and 
symptoms, under the presumption of service connection for a 
veteran of the Persian Gulf War. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and by operation of law the rating 
decision became final on the evidence of record.  38 C.F.R. 
§ 3.104.

The evidence of record and considered by the RO at the time 
of the rating decision in June 1999 is summarized as follows:  

Service personnel records show that the veteran served in 
Southwest Asia in 1991. 

Service medical records show that in July 1989 the veteran 
was seen for a rash around his waist line that was assessed 
as contact dermatitis.  In February 1990, he was seen for a 
facial rash.  In June and July 1991, the veteran was seen for 
an inflammation involving the anterior left thigh.  On 
separation examination, there was no complaint, history, of 
finding of any skin abnormality. 

Service medical records also show that in August 1991 the 
veteran was in a vehicle accident in which the vehicle 
flipped over and landed on the windshield.  The veteran was 
wearing a seat belt.  After the accident, the veteran 
complained of chest pain, right knee pain, and right lower 
extremity pain.  He was hospitalized for observation for 24 
hours.  The pertinent findings were normal cardiac rate and 
rhythm with a Grade I systolic ejection murmur over the 
aortic area and an EKG showed questionable left ventricular 
hypertrophy, but there was no diagnosis of a cardiac problem.  
On separation examination, the veteran gave a history of 
chest pain associated with the vehicle accident in August 
1991.  The cardiovascular evaluation was normal. 

Institutional records of the State of Texas from August 1995 
to August 1997 show that the veteran complained of bumps in 
the hair line at the back of his neck, which was assessed as 
folliculitis.  

Institutional records of the State of Texas show that in June 
1997 the veteran complained of chest pain, and the assessment 
was chest wall pain. 

Current Application 

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran submitted the current application to reopen the 
claims of service connection in September 2000. 

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

On the claim of service connection for a skin rash, in order 
that the additional evidence be considered new and material, 
the evidence must relate to the basis for the prior denial of 
the claim, that is, the absence of a chronic skin rash during 
service or of a qualifying chronic disability, including 
signs and symptoms involving the skin, under the presumption 
of service connection for a veteran of the Persian Gulf War. 

On the claim of service connection for cardiovascular 
problems, in order that the additional evidence be considered 
new and material, the evidence must relate to the basis for 
the prior denial of the claim, that is, the absence of a 
disability manifested by chest pain during service or of a 
qualifying chronic disability, including cardiovascular signs 
and symptoms, under the presumption of service connection for 
a veteran of the Persian Gulf War. 

The additional evidence consists of the following exhibits: 



Skin Rash 

Exhibit (1) consists of copies of service medical records.  
The evidence is not new and material as to either issue 
because it is redundant, that is, it is repetitive of the 
service medical records previously considered.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  

Exhibit (2) consists of institutional records of the State of 
Texas from 1995 to 2003.  The records show that the veteran's 
skin problems involved a fungal infection of the feet, which 
was identified as tinea pedis in December 1999, a fungal 
infection of the toes, which was identified as onychomycosis 
in December 1999, and a fungal infection of the wrists, 
identified as tinea corporis in October 2000.  The records 
also show that in August 2000 there was a 5-year history of 
skin problems.  The records show too that the veteran was 
seen for contact dermatitis in 2001 and for folliculitis in 
2001 and in 2002.   

To the extent that the records show ongoing skin problems 
after service, identified as folliculitis, the evidence is 
not new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, the 
documentation in the institutional records of the State of 
Texas of folliculitis from August 1995 to August 1997, which 
has been previously considered in the rating decision of June 
1999.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.  

To the extent that the records show ongoing skin problems 
after service, identified as a fungal infection of the feet, 
tinea pedis, and a fungal infection of the toes, 
onychomycosis, and a fungal infection of the wrists, tinea 
corporis, and contact dermatitis, the evidence is not new and 
material because the evidence does not bear directly and 
substantially upon the specific matter under consideration, 
that is, the presentation of evidence that relates to the 
basis for the prior denial of the claim, namely, the absence 
of a chronic skin rash during service or of a qualifying 
chronic disability, including signs and symptoms involving 
the skin, under the presumption of service connection for a 
veteran of the Persian Gulf War.  

As the fungal infections of the feet, toes, and wrists and 
contact dermatitis are not associated with an injury or 
disease of service origin by competent evidence, the evidence 
does not relate to the basis for the prior denial of the 
claim, namely, the absence of a chronic skin rash during 
service.  And as tinea pedis, onychomycosis, tinea corporis, 
and contact dermatitis are known clinical diagnoses, the 
evidence does not relate to an undiagnosed illness manifested 
by signs and symptoms involving the skin under the 
presumption of service connection for a veteran of the 
Persian Gulf War.

Item (3) consists of the veteran's statements in support of 
his claim in which he relates his current skin rash to 
service.  Lay assertions of medical causation, not capable of 
lay observation, cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  And therefore, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

As the additional evidence is not new and material, the claim 
of service connection for a skin rash to include as 
undiagnosed illness is not reopened.

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

Cardiovascular Problems 

Exhibit (4) consists of institutional records of the State of 
Texas from 1995 to 2003. documenting a normal EKG in 1997.  
As the evidence opposes, rather than supports, the claim, it 
is not new and material under 38 C.F.R. § 3.156 because it 
does not bear directly and substantially upon the specific 
matter under consideration, that is, the presentation of 
evidence that relates to the basis for the prior denial of 
the claim, namely, the absence of a disability manifested by 
chest pain during service or of a qualifying chronic 
disability, including cardiovascular signs and symptoms, 
under the presumption of service connection for a veteran of 
the Persian Gulf War. 

Item (5) consists of the veteran's statements in support of 
his claim.  Lay assertions of a medical diagnosis or of 
medical causation, not capable of lay observation, cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  And 
therefore, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

As the additional evidence is not new and material, the claim 
of service connection for cardiovascular problems to include 
as an undiagnosed illness is not reopened.

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
skin rash to include as an undiagnosed illness is denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
cardiovascular problems to include as an undiagnosed illness 
is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


